ACCEPTED
                                                                                          03-15-00025-CV
                                                                                                  5967453
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      7/7/2015 4:01:58 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                              No. 03-15-00025-CV
                _____________________________________________
                                                              FILED IN
                                                       3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS           AUSTIN, TEXAS
                         THIRD DISTRICT OF TEXAS       7/7/2015 4:01:58 PM
                               AUSTIN, TEXAS             JEFFREY D. KYLE
               ______________________________________________Clerk

    APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND
    SURGICAL DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT,
     LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
                   SPECIALTY HOSPITAL, LLC


                                          v.

   APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE
  TRAVIS SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY
    REGIONAL MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT
       PARTNERS, LLC, BRENNAN, MANNA, & DIAMOND, LLC
                       AND FRANK T. SOSSI
          ______________________________________________

              UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF CROSS-APPELLANT
               ______________________________________________

TO THE HONORABLE COURT OF APPEALS:

          Cross-Appellant Lake Travis Transitional LTCH, LLC n/k/a Lake Travis

Specialty Hospital, LLC (“LTT”) files this unopposed motion for a 30-day

extension of time to file its Brief of Cross-Appellant in this appeal. Currently the

brief is due on July 30, 2015. LTT respectfully requests that this Court extend the

time for filing its brief to Monday, August 31, 2015. This is the first request for an

extension of time by LTT.

1226405
          LTT seeks this extension in order to have adequate time to analyze and brief

this issues in this case. The record in this appeal is sizeable, including a 20-volume

Reporter’s Record from a jury trial. There are a number of different parties and

issues in this appeal. The size of the record and the number of parties and issues

necessitate the additional time LTT requests in this motion.

          This motion is unopposed.

          WHEREFORE, LTT respectfully requests that this Court grant this motion,

extend the deadline to file its brief of Cross-Appellant to August 31, 2015, and

grant to it all other relief to which it may be entitled.




                                            2
1226405
                                     Respectfully submitted,

                                     SCOTT DOUGLASS & MCCONNICO LLP
                                     303 Colorado Street, 24th Floor
                                     Austin, TX 78701
                                     (512) 495-6300
                                     (512) 495-6399 Fax


                                     By: /s/ Jane Webre_________
                                           S. Abraham Kuczaj, III
                                           State Bar No. 24046249
                                           akuczaj@scottdoug.com
                                           Paige Arnette Amstutz
                                           State Bar No. 00796136
                                           pamstutz@scottdoug.com
                                           Steven J. Wingard
                                           State Bar No. 00788694
                                           swingard@scottdoug.com
                                           Jane Webre
                                           State Bar No. 21050060
                                           jwebre@scottdoug.com

                                     ATTORNEYS FOR CROSS-
                                     APPELLANT/APPELLEE LAKE TRAVIS
                                     TRANSITIONAL LTCH, LLC n/k/a LAKE
                                     TRAVIS SPECIALTY HOSPITAL, LLC


                      CERTIFICATE OF CONFERENCE

       I certify that Joy Soloway and Ryan Fellman counsel for Cross-Appellees in
this appeal, stated that they do not oppose the relief sought through this motion.

                                     /s/ Jane Webre
                                     Jane M.N. Webre




                                        3
1226405
                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing pleading was served on
the following counsel of record via the CM/ECF electronic noticing system, on
July 7, 2015.

Jeff Cody
Barton Wayne Cox
NORTON ROSE FULBRIGHT
2200 Ross Avenue, Suite 2800
Dallas, TX 75201-2784

Joy Soloway
NORTON ROSE FULBRIGHT
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Robert A. Bragalone
B. Ryan Fellman
GORDON & REES, LLP
2100 Ross Avenue, Suite 2800
Dallas, TX 75201



                                /s/ Jane Webre
                                      Jane M.N. Webre




                                         4
1226405